843 F.2d 1390
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley Mose CARDINE, Petitioner-Appellant,v.Al C. PARKE, and Attorney General of Kentucky, Respondents-Appellees.
No. 87-6054.
United States Court of Appeals, Sixth Circuit.
April 11, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges and JULIAN A. COOK, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed this action for federal habeas corpus relief under 28 U.S.C. Sec. 2254 claiming that certain constitutional irregularities existed in the reinstatement of a prison sentence originally imposed in 1983.  The district court, finding that the underlying conviction was the subject of a then-pending appeal in the Supreme Court of Kentucky, dismissed the petition without prejudice to refile.  This appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we affirm the dismissal without prejudice for the reasons stated in the memorandum opinion entered August 24, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation